          Case 1:19-cv-01080-JDB Document 62 Filed 05/21/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  FEDERAL TRADE COMMISSION,

          Plaintiff,
                 v.                                       Civil Action No. 19-1080 (JDB)
  SURESCRIPTS, LLC,

          Defendant.


                                            ORDER

        Upon consideration of [56] defendant Surescripts, LLC’s motion to amend the Court’s

order denying Surescripts’s motion to dismiss in order to certify it for interlocutory appeal, and

the entire record herein, and for the reasons explained in the accompanying Memorandum Opinion,

it is hereby

        ORDERED that [56] defendant’s motion to amend is DENIED.

        SO ORDERED.


                                                                               /s/
                                                                        JOHN D. BATES
                                                                   United States District Judge
Dated: May 21, 2020




                                                1
